The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C 101 because claim 20 is drawn to a machine readable medium and it covers forms of non-transitory tangible medium and transitory propagating signals per se. MPEP 2111.01 states that when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected as covering non-statutory subject matter. See in re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). Claim 20 should be amended to recite “A non-transitory computer-readable recording medium”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.   
Claim 1 recites “wherein the at least one processor is configured to… estimate information on a channel with the wireless power transmission device…”, but there is no clear indication in the claim of how this can be achieved and this omission amounts to a gap between the elements.  As the present application appears to disclose only one particular manner to achieve estimation of the information on the relevant channel, namely by receiving a (wireless) beacon signal including the information related to the power from the wireless power transmission device and by subsequently estimating said information on the channel using the received beacon signal (see applicant’s disclosure at pars [41], [42], [64], [71], [72])- this feature is considered an essential element missing in claim 1. In this context, it would then mean that the information related to the power signal alone as transmitted from the wireless power transmission device is not sufficient to characterize the wireless propagation channel between the wireless power transmission device and the electronic device. It would additionally be necessary to receive, by the electronic device, the power signal in isolated form (i.e. not in the form of a combined data communication signal and interference signal). However, this is nowhere defined in the claims. Thus, a first communication circuit would be required to receive the beacon signal including information related to the power signal comprising information on a transmission intensity and information on a complex number signal applied to the power signal and a second communication circuit would be required to receive the data communication signal including an interference signal caused by the power signal. 
 Claim 1 further recites “remove the interference signal from the data communication signal, based on the information…” which is a statement of what the end result looks like-not any of the intermediate steps to define how the information is created and used. In other words, the claim does not define how the interference signal can actually be removed from the data communication signal by using the collected information. According to applicant’s disclosure at par [65], this requires some kind of reconstruction of the (isolated) interference signal (“calculate a digital signal corresponding to the interference signal”) and subsequent subtraction from the received digitized data communication signal including the interference signal by an interference remover. For purposes of examination, the examiner will interpret the claim as best understood (see rejections below for further analysis of the claims). 
The following is a suggestion for how to amend claim 1: 
An electronic device comprising: 
a communication circuit comprising a first communication circuit and a second communication circuit; and
at least one processor, 
wherein the at least one processor is configured to: 
receive a beacon signal including information related to a power signal from a wireless power transmission device through the first communication circuit, wherein the information related to the power signal comprises information on a transmission intensity of the power signal and information on a complex number signal applied to the power signal, 
estimate information on a channel between the wireless power transmission device and the electronic device using the beacon signal, 
receive a data communication signal including an interference signal caused by the power signal, through the second communication, 
convert the data communication signal into a first digital signal, 
obtain a second digital signal by subtracting a digital signal corresponding to the interference signal from the first digital signal, wherein the digital signal corresponding to the interference signal is identified using the information on the transmission intensity of the power signal, the information on the complex number signal applied to the power signal, and the information on the channel, and 
decode the second digital signal.
Independent claims 11 and 20 recite the same language highlighted in claim 1 and  therefore they are rejected as being indefinite and incomplete for the same reasons as discussed above for claim 1.
Claims 2-10 depend on independent claim 1 and claims 12-19 depend on independent claim 11 and therefore inherit the deficiencies of their respective independent claims. 
Claim Objections
Claims 1, 6, 11, 16, 20 are objected to because of the following informalities:  
Claims 1, 11, and 20 recite “estimating information on a channel with the wireless power transmission device…” This should instead read as “on a channel between the wireless power transmission device.”
Claim 6 recites “wherein the at least one processor is configured to: demodulate… converter…decode…” It is noted that the communication circuit comprises the demodulator, an ADC, and a decoder and thus it is these elements of the communication that demodulate, convert, and decode and not the processor (see applicant’s disclosure at par [62]).
Claims 6 and 16 recite the limitation "into a form of the digital signal".  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 20 recite “receiving a data communication signal including an interference signal” without identifying what receives the data communication signal. The claims should be amended to recite “receiving, by a communication circuit of the electronic device, a data communication signal…”
Claim 20 recites “a communication circuit” in the body of the claim but the preamble already recites “a communication circuit”. The recitation in the body of the claim should be amended to “the communication circuit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 11, 13, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1).
	Regarding Claim 1,
	Yellin (fig.1) teaches an electronic device comprising:
a communication circuit (items 11, 12, 18) configured to receive a data communication signal (r(n) and/or x(n)) including an interference signal caused by a power signal generated by a wireless power transmission device (pars [23-24]; “r(n) consists of all of the data signals… the pilot signals (i.e. power signal) of at least the current base station and other interference terms” and “interference effect c(n) of the pilot signal on the user data signal x(n). Since the power of the pilot signal…”  Thus, the data signal received includes an interference signal caused by the “pilot signal”/power signal generated by wireless power transmission device/base station); and
	at least one processor (20, 22), wherein the at least one processor is configured to:
	remove the interference signal from the data communication signal before decoding the data communication signal through the communication circuit (pars [24-25]; the interference signal is removed from the data signal before decoding the data signal via decoder 18 through the communication circuit).
	Yellin does not explicitly disclose the at least one processor is configured to receive information related to the power signal from the wireless power transmission device through the communication circuit.
	Wu (figs.1 and 5), however, teaches the at least one processor (502) is configured to receive information related to the power signal from the wireless power transmission device (pars [3, 67-68]; UE1 receives first and second power parameter information and first and second power offset information related to the power signal from wireless power transmission device “eNB”) through the communication circuit (501, pars [67-69, 72]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings Yellin to that of Wu. The motivation would have been because using information related to the power signal improves the correctness of removing the interference signal as is well-known and well-desired in the art.
	The combination does not explicitly disclose the at least one processor is configured to estimate information on a channel.
	Geirhofer (fig.1), however, teaches the at least one processor (128) is configured to estimate information on a channel (par [50]; 128 estimates information such as gain of the channel and phase shift of the channel) from the transmission device (102).
	Thus, the combination teaches removing the interference “based on” information related to the power signal and the information on the channel as this information does not get in the way of the removal of the interference signal. Further, the claim does not recite how the information is used together and that it is actually used in removing the interference- just that it’s “based on” information that is never actually used.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Geirhofer in order to improve the performance of communication between devices and to achieve reliable communication by estimating information on the channel as is well-known in the art.  
Regarding Claim 4,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least one processor is configured to: receive a beacon signal including the information related to the power signal from the wireless power transmission device through the communication circuit (Wu, fig.5, pars [67, 69]; Wu teaches to receive a beacon signal read on by “receive a signaling” that includes first and second power parameter information and first and second power offset information related to the power signal from wireless transmission “eNB”), and estimate the information on the channel using the beacon signal (Wu, pars [67, 69] and Geirhofer, par [50]; The combination specifically Geirhofer teaches that the beacon signal 126 received is used in estimating the information on the channel).
Regarding Claim 11,
The combination of Yellin, Wu, and Geirhofer teaches the apparatus necessary to complete the recited method steps in claim 11 as discussed above in the rejection of claim 1.
Regarding Claim 13,
The combination teaches the claimed subject matter in claim 11 and the combination further teaches wherein the information related to the power signal includes at least one piece of information on a complex number specifying the power signal and information on a transmission intensity of the power signal, or (the recitation of “or” indicates only one of the information-information related to the power signal or the information on the channel but not both) the information on the channel includes information on a gain of the channel and a phase of the channel (Geirhofer, par [50]; information on the channel includes gain of the channel and phase (shift) of the channel).
Regarding Claim 14,
The combination of Yellin, Wu, and Geirhofer teaches the apparatus necessary to complete the recited method steps in claim 14 as discussed above in the rejection of claim 4.
Regarding Claim 20,
The combination of Yellin, Wu, and Geirhofer teaches the apparatus necessary to complete the recited method steps in the body of claim 20 as discussed above in the rejection of claim 1. 
The only difference in claim 20 is the preamble recites a computer readable medium recording a program for performing the method (since the combination teaches the method steps, the combination obviously teaches a computer readable recording medium for performing the method) and that the at least one processor (Yellin, fig.1, 20, 22 and Wu, fig.5, 502) is operatively connected to the communication circuit (Yellin, fig.1, 11, 12, 18 and Wu, fig.5, 501), and a memory (Wu, par [75]). It is further noted that “electronic device”, “processor” and “memory” have not been recited in the body of the claim and therefore are not given full patentable weight noting that it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robbie, 88 USPQ 478 (CCPA 1951).
Claim(s) 2, 6, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1) in further view of Tomkins et al. (2018/0076904 A1).
Regarding Claim 2,
The combination teaches the claimed subject matter in claim 1 and Yellin further teaches remove a signal corresponding to the interference signal from the data signal through the communication circuit (pars [24-25]; remove C(n) corresponding to the interference signal from the data signal x(n) through the communication circuit).
The combination does not explicitly disclose convert data communication signal into a digital signal.
Tomkins (fig.2), however, teaches to convert the data communication signal into a digital signal (item 220, par [25]).
 Thus, the combination teaches digitizing the data signal in Yellen and thus removing the signal (C(n)) corresponding to the interference signal in Yellen would obviously correspond to removing the digital signal corresponding to the interference signal.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Tomkins’ analog-to-digital converter to digitize incoming signals. The motivation would have been because converting an incoming analog signal into a quantifiable digital form makes the signal easier to be read and processed, as well as more accurate and reliable by minimizing errors. 
Regarding Claim 6,
The combination teaches the claimed subject matter in claim 1 and Yellin further teaches wherein the communication circuit comrpises a demodulator (not shown, par [21]; the received signal has been filtered and down converted to a baseband signal), and a decoder (18), and the at least one processor is configured to: demodulate the data communication signal, to a baseband signal, through the demodulator (Yellin, par [21], “the received signal has been filtered and down converted to a baseband signal”), and decode a signal (X’(n)) obtained by removing a signal (C(n)) corresponding to the interference signal from the signal through the decoder (Yellin, decoder 18, pars [24-25]).
The combination does not explicitly illustrate the demodulator, explicitly disclose an Analog-to- Digital Converter (ADC), the demodulated data signal is a signal in a radio frequency band (Radio frequency (RF) signal) to the baseband signal, and convert the data signal demodulated to the baseband signal into a form of the digital signal through the ADC.
 Tomkins (fig.2), however, illustrates the demodulator (200), an Analog-to- Digital Converter (ADC, 220), the demodulated data signal is a signal in a radio frequency band (Radio frequency (RF) signal) to the baseband signal (pars [24-25]; the incoming carrier signal is an RF signal that is demodulated via 200 to the baseband signal), convert the data signal demodulated to the baseband signal into a form of the digital signal through the ADC (220, par [25]; demodulator 200 sends the baseband signal containing the data to ADC 220 which converts it into a digital signal).
Thus, the combination teaches that the interference signal removed in the combination corresponds to a digital signal after the data signal in the combination is digitized through the ADC and the digital signal corresponding to the data signal is then decoded.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Tomkins in order to fill in the gaps of the combination and further illustrate the demodulator for demodulating the incoming RF signal to the baseband signal. Furthermore, the motivation for having an ADC would have been to convert the incoming RF signal into a quantifiable digital form to make the signal easier to be read and processed, as well as more accurate and reliable by minimizing errors. 
Regarding Claim 12,
The combination teaches the apparatus necessary to complete the recited method steps in claim 12 as discussed above in the rejection of claim 2.
Regarding Claim 16,
The combination teaches the apparatus necessary to complete the recited method steps in claim 16 as discussed above in the rejection of claim 6.

Claim(s) 3, 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1) in further view of Xu et al. (2017/0222478 A1).
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches the information on the channel includes information on a gain of the channel and a phase of the channel (Geirhofer, par [50]; information on the channel includes gain of the channel and phase (shift) of the channel).
The combination does not explicitly disclose wherein the information related to the power signal includes atleast one piece of information on a complex number specifying the power signal or information on a transmission intensity of the power signal.
Xu, however, teaches wherein the information related to the power signal includes atleast one piece of information on a complex number specifying the power signal or information on a transmission intensity of the power signal or (i.e. only one piece of information is required to be read into the claim and not both) information on a transmission intensity of the power signal (par [3]; The communication link may be used to transmit some useful data information between the wireless energy sending device and the wireless energy receiving device, for example… wireless energy transmission intensity between the wireless energy sending device and the wireless energy receiving device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s information related to the power signal to include a transmission intensity of the power signal. The motivation would have been because transmission intensity information between the electronic device and the transmission device is useful data information in the art and having more information related to the power signal being shared makes the system more robust in that there would be more information on hand that the removal of the interference signal would be based on.
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the communication circuit comprises an interference remover (Yellin, pars [24-25] and Wu, pars [69, 72]), and the at least one processor is configured to: calculate the interference signal caused by the power signal (Yellin pars [24-25]), through the interference remover, based on g being information on the channel (Geirhoff, par [50]; gain and phase information on the channel),  and s[k] being information on a complex number specifying the power signal (Yellin, par [26]), and remove the calculated interference signal from the data communication signal (Yellin, pars [24-25]).
The combination does not explicitly disclose wherein √PT being information on a transmission intensity of the power signal.
Xu, however, teaches √PT being information on a transmission intensity of the power signal (par [3]; The communication link may be used to transmit some useful data information between the wireless energy sending device and the wireless energy receiving device, for example… wireless energy transmission intensity between the wireless energy sending device and the wireless energy receiving device”).
Thus, the combination teaches the interference signal is calculated “based on” equation g*√ PT*s[k] noting that the claim does not use this equation for any calculation; it is only “based on” the equation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination’s information related to the power signal in order to calculate and remove the interference signal to further include information on a transmission intensity of the power signal. The motivation would have been because transmission intensity information between the electronic device and the transmission device is useful data information in the art and having more information related to the power signal being shared makes the system more robust in that there would be more information on hand that the removal of the interference signal would be “based on”.
Regarding Claim 17,
The combination teaches the apparatus necessary to complete the recited method steps in claim 17 as discussed above in the rejection of claim 7.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1) in further view of Lim et al. (2016/0148265 A1).
Regarding Claim 5,
The combination teaches the claimed subject matter in claim 4 and the combination further teaches to remove an interference signal from the data communication signal, based on the changed information related to the power signal and the changed information on the channel before decoding the data communication signal through the communication circuit (see rejection of claim 1).
The combination does not explicitly disclose to receive the beacon signal at preset time intervals. 
Lim (fig.1), however, teaches the electronic device (102) is configured to receive the beacon signal (164) at preset time intervals (par [58]).
Thus, the combination teaches every time the beacon signal is received, the information on the beacon signal changes and thus the interference signal changes as well. Hence, the combination would obviously remove the changed interference at each preset time interval it receives the beacon signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of lim in order to continuously inform the electronic device with new information related to the power signal. 
Regarding Claim 15,
The combination teaches the apparatus necessary to complete the recited method steps in claim 15 as discussed above in the rejection of claim 5.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1) in further view of Choi et al. (2016/0112839 A1) in further view of Kaechi (2017/0118714 A1).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 1 and the combination further teaches wherein the communication circuit is configured to receive the information related to the power signal and estimate the information on the channel with the wireless power transmission device (see rejection of claim 1), and to receive the data communication signal and the power signal (see rejection of claim 1).
The combination does not explicitly disclose the communication circuit comprises a first sub communication circuit and a second sub communication circuit, a band of a second frequency used by the second sub communication circuit is a frequency band higher than a first frequency used by the first sub communication circuit. 
Choi (fig.2), however, teaches the communication circuit (160) comprises a first sub communication circuit (161) and a second sub communication circuit (162), a band of a second frequency used by the second sub communication circuit is a frequency band higher than a first frequency used by the first sub communication circuit (par [110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Choi of splitting the communication into two sub communication circuits where the second sub-communication circuit has a frequency band higher than the frequency band of the first sub communication circuit. The motivation would have been to prevent interference between receiving the information related to the power signal and estimating the information and the reception of the data signal by receiving them in different frequency bands (one would obviously have to be higher than the other).
The combination does not explicitly disclose the frequency band of the power signal corresponds to the band of the second frequency used by the second sub communication circuit.
Kaechi, however, teaches the frequency band of the power signal (par [86]; 13.56 MHz) corresponds to the band of the second frequency used by the second sub communication circuit (par [86]; wireless communication used by the communication circuit is at the same frequency band 13.56 MHz as the power signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kaechi in order to advantageously use the same frequency band for receiving the data signal and the power signal instead of using different frequency bands for each.
Claim(s) 9-10, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellin (2002/0057728 A1) in view of Wu et al. (2019/0014546 A1) in further view of Geirhofer et al. (2013/0235911 A1) in further view of Michihata et al. (2013/0162051 A1).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the at least one processor is configured to transmit a signal requesting for transmitting power to the wireless power transmission device through the communication circuit.
Michihata (fig.1), however, teaches wherein the at least one processor (item 202) is configured to transmit a signal requesting for transmitting power to the wireless power transmission device (item 100) through the communication circuit (201, par [28]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Michihata in order to inform the power transmitter at the proper time when there is a need for power from the transmitter as is well-within the level of ordinary skill in the art.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 9 and the combination further teaches at least one power reception antenna (Michihata, fig.1, 204) configured to transmit power using the power signal formed by the wireless power transmission device (Michihata, par [30]), wherein the at least one processor is configured to: receive the information related to the power signal from the wireless power transmission device through the communication circuit in response to transmission of the signal requesting for transmitting the power (Combination of Yellin, pars [23-24], Wu, pars [67, 69] and Michihata, par [28], see rejection of claim 1; the combination of references teaches receiving the information related to the power signal from wireless power transmission device as discussed in the rejection of claim 1 in which Yellen teaches data and power signals are received in response to a signal request for transmitting the power as modified by Michihata), estimate the information on the channel with the wireless power transmission device (Geirhofer, par [50] and Michihata, par [28]; Combination teaches estimating information such as gain of the channel and phase shift of the channel from the wireless power transmission device), and
remove the interference signal from the data communication signal (Yellin, pars [24-25]; the interference signal is removed from the data signal before decoding the data signal via decoder 18), based on the information related to the power signal and the information on the channel through the communication circuit (Wu, pars [67, 69] and Geirhofer, par [50], see rejection of claim 1; “based on” does not impart how the information is used in removing the interference. Since the combination teaches removing the interference signal without getting in the way of removing the interference, the combination teaches the removal of the interference signal “based on” information) while receiving the power signal formed by the wireless power transmission device through the at least one power reception antenna (Yellin, pars [23-25] and Michihata, fig.1, par [28, 30-31]; the combination teaches removing the interference signal while receiving the power signal that caused the interference through the receiver antenna).
Regarding Claim 18,
The combination teaches the apparatus necessary to complete the recited method steps in claim 18 as discussed above in the rejection of claim 9.
Regarding Claim 19,
The combination teaches the apparatus necessary to complete the recited method steps in claim 19 as discussed above in the rejection of claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836